Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-44 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 21, 29, and 40 are amended
	- claims 2, 3, 22, 23, 30, 31, 41, and 42 are cancelled
b.	This is a final action on the merits based on Applicant’s claims submitted on 08/12/2022.

Response to Arguments

Regarding Independent claims 1, 21, 29, and 40 previously rejected under 35 U.S.C. § 102(a)(2), Applicant's arguments, see “Kim, Xu, and Sahlin, when taken alone or in combination, fail to disclose or suggest all aspects recited in the subject claims. For example, amended independent claim 1 recites, in part, “each signature in the signature space indicating a random access preamble and random access resources for indicating a selection for using the first SSB, wherein each group of signatures of the multiple groups of signatures is further associated with indicating a preference for using a different preferred SSB that is different from the first SSB, such that selection of the signature indicates both of the selection for using the first SSB and the preference for using the different preferred SSB for subsequent communications.” Kim, Xu, and Sahlin, when taken alone or in combination, fail to disclose or suggest at least such aspects.” on page 11, filed on 08/12/2022, with respect to Kim et al. (U.S. Patent Application Publication No. 2020/0296765, hereinafter “Kim”), have been fully considered but are moot, over the limitations of “such that selection of the signature indicates both of the selection for using the first SSB and the preference for using the different preferred SSB”. Said limitations are newly added to the amended Independent Claims 1, 21, 29, and 40 and has been addressed in instant office action, as shown in sections 35 USC 103 rejection below, with new teaching from newly identified reference Narasimha et al. US Pub 2018/0368189 (hereinafter “Narasimha”), in combination with previously applied reference Kim, thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 4, 15, 19-21, 27-29, 39-40, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US Pub 2020/0296765 (hereinafter “Kim”), and in view of Narasimha et al. US Pub 2018/0368189 (hereinafter “Narasimha”).
Regarding claim 1 (Currently Amended)
Kim discloses a method for wireless communication (“a method for transmitting a random access channel signal by a user equipment (UE)” [0013]), comprising:
receiving multiple synchronization signal block (SSB) signals from a base station (step S1110 in Fig. 11; “When the UE performs the RACH procedure based on the out-of-date SIB, RACH resources available for the UE can be determined in advance (S1110).  For example, the system may designate specific time/frequency or time/frequency/preambles for an SI request in advance.  In particular, (in frequency band of 6 GHz or lower) RACH resources for an SI request may be shared by all UEs in a cell.  When beamforming is applied in frequency band of 6 GHz or higher, RACH resources for an SI request may be designated per beam direction, that is, per SS block.” [0161]), wherein the multiple SSB signals are each beamformed based on a different directional beam (“FIG. 12 illustrates an example where an SS is transmitted per beam direction on a cell or carrier.  Although FIG. 12 shows that SS blocks, and more particular, a plurality of SS blocks for multiple beams are consecutively transmitted, SS blocks for a set of beams may not be consecutively transmitted on a corresponding cell/carrier as shown in FIG. 10(a).” [0163]);
selecting a signature (i.e. PRACH) from a signature space (According to the Drawing Fig. 6 and associated paragraph [0065] of the Specification, the signature space is referred to a PRACH configuration comprising preamble, time and frequency resource (RACH occasions). These PRACH resources are mapped to SSB index. Therefore a signature space is equivalent to a set of PRACH configurations) of a first SSB of the multiple SSB signals (“A UE may select a plurality of beam indices/directions for the beam direction that is preferred by the UE or has the best reception quality and obtain PRACH configuration information per beam index or beam direction (i.e. multiple signatures).  That is, an eNB may transmit the PRACH configuration information per beam index.  In a multi-beam environment, a plurality of SS blocks may be defined.  Each of the plurality of SS blocks may be transmitted in its unique DL transmission beam direction.  In addition, RACH resources may be configured per SS direction. The UE may receive signals/channels in SS blocks and select an SS block index with the best reception quality.  Moreover, the UE may transmit a PRACH preamble by selecting the RACH resources associated with the corresponding SS block index.  In this case, the UE may select one or more SS block indices and attempt the PRACH preamble transmission on RACH resources associated with each of the SS blocks.” [0188]),
wherein the signature (i.e. PRACH configuration) indicates a random access preamble (i.e. PRACH preamble) and random access resources (i.e. “time-frequency RACH resources”) associated with the first SSB (for example, first SSB is “specific SS block index”; “although the UE transmits a PRACH preamble on time-frequency RACH resources shared by a plurality of SS block indices, the UE may inform the network of its preferred specific SS block index because the PRACH preamble is related to the specific SS block index.  PRACH resource configuration information includes a time-frequency resource region that can be used by a UE for PRACH transmission, a PRACH transmission preamble index, preamble transmission power, RA-RNTI information used for PRACH transmission.” [0183]; [0188]); 
wherein the signature space of the first SSB includes multiple groups of signatures (“A UE may select a plurality of beam indices/directions for the beam direction that is preferred by the UE or has the best reception quality and obtain PRACH configuration information per beam index or beam direction (i.e. multiple signatures).  That is, an eNB may transmit the PRACH configuration information per beam index.” [0188]), each signature in the signature space (i.e. PRACH configuration with corresponding SS block index) indicating a random access preamble and random access resources (i.e. “RACH resources”) for indicating a selection for using the first SSB  (“In a multi-beam environment, a plurality of SS blocks may be defined.  Each of the plurality of SS blocks may be transmitted in its unique DL transmission beam direction.  In addition, RACH resources may be configured per SS direction. The UE may receive signals/channels in SS blocks and select an SS block index with the best reception quality.  Moreover, the UE may transmit a PRACH preamble by selecting the RACH resources associated with the corresponding SS block index.  In this case, the UE may select one or more SS block indices and attempt the PRACH preamble transmission on RACH resources associated with each of the SS blocks.” [0188]),
wherein each group of signatures of the multiple groups of signatures is further associated with indicating a preference for using a different preferred SSB (“A UE attempts PRACH transmission preferentially for the most preferred beam index (e.g., SS block index) (i.e. “preferred SSB”) among preferred best N beam indices (e.g., SS block indices).  That is, the UE transmits a PRACH on a PRACH resource corresponding to the best beam index.” [0189]; [0168]) that is different from the first SSB (“a UE may transmit a PRACH on a PRACH resource corresponding to a random beam index (e.g., SS block index) (i.e. “first SSB”) among best N beam directions suitable for the corresponding UE but use RA-RNTI corresponding to another beam index.  ” [0192]), 
transmitting, based on the signature, a random access message including the random access preamble to the base station (step 1130 in Fig. 13; “When the UE performs PRACH transmission using corresponding RACH resources (S1130), an eNB may perform the SIB transmission before or after transmitting a Random Access Response (RAR) (S1150).” [0161]) over the random access resources associated with the first SSB (“In this case, the UE may select one or more SS block indices and attempt the PRACH preamble transmission on RACH resources associated with each of the SS blocks.” [0188]).
Kim teaches the PRACH transmission is used to identify a first SSB (i.e. “random beam index (e.g., SS block index)”) and also to identify the preferred SSB (“A UE attempts PRACH transmission preferentially for the most preferred beam index (e.g., SS block index)” but Kim does not specifically teach such that selection of the signature indicates both of the selection for using the first SSB and the preference for using the different preferred SSB, for subsequent communications.
In an analogous art, Narasimha discloses such that selection of the signature (i.e. “PRACH transmission”) indicates both of the selection for using the first SSB (i.e. “one or more SS blocks”) and the preference for using the different preferred SSB (i.e. “determines a preferred block”), for subsequent communications (“A UE detects a one or more SS blocks and determines a preferred SS block. The UE transmits multiple random access signals such as multiple physical random access channel (PRACH) signals in a random access resource (e.g., RACH occasion) following the SS block. Each PRACH signal is transmitted on a different beam and includes a random access (e.g. RACH) preamble. The preamble for each PRACH signal may be the same or different. The base station receives one or more of the PRACH signals. The RACH occasion and optionally the RACH preamble identify to the base station which SS block was the preferred SS block received at the UE (i.e. both the selection for using the first SSB and the preference for using the different preferred SSB are determined by the RACH occasion and/or RACH preamble.) [0054] and also [0095]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting/receiving random access channel signal to include Narasimha’s method for random access, in order to select an appropriate received beam to receive downlink information transmitted by the network side device (Narashima [0029]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Narasimha’s method for random access into Kim’s method for transmitting/receiving random access channel signal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 4
Kim, as modified by Narashima, previously discloses the method of claim 1, 
Kim further discloses wherein for a given group of signatures, the signatures include the same random access preamble sequence (“The UE may performs PRACH transmission by selecting the earliest PRACH resource in the time domain or the most preferred PRACH resource, and in this case, the UE may selects a preamble index from the PRACH configuration corresponding to the most preferred beam index.” [0191]; [0188]).

Regarding claim 15
Kim, as modified by Narashima, previously discloses the method of claim 1, 
Kim further discloses wherein including the indicator (e.g. “beam index or SS block index”) of the preferred SSB is based at least in part on signaling from the base station indicating groups of SSBs, wherein at least one group includes the first SSB and the preferred SSB (“a beam index may mean an SS block index as described above.  In determining the beam index with the highest reception quality, a UE may inform the eNB that which beam direction is most suitable for the corresponding UE without explicitly reporting the beam index as described above.  That is, if a RACH resource is configured for and connected to each direction in which broadcast signals such as PSS/SSS/PBCH are transmitted, the UE can inform the best beam direction without signaling the beam index separately.  In other words, if a UE transmits a PRACH preamble using a specific RACH resource, the eNB may know that the beam direction optimized for the UE is the beam direction in which the PSS/SSS/PBCH connected to the specific PACH resource are transmitted.  The eNB can estimate the beam index with the best reception quality from the perspective of the corresponding UE, that is, the SS block index from the RACH resource used by the UE to transmit the PRACH preamble.” [0168]).
Narashima further discloses wherein including the indicator (i.e. “PRACH signal”) of the preferred SSB is based at least in part on signaling from the base station indicating groups of SSBs, wherein at least one group includes the first SSB and the preferred SSB (“A UE detects a one or more SS blocks and determines a preferred SS block. The UE transmits multiple random access signals such as multiple physical random access channel (PRACH) signals in a random access resource (e.g., RACH occasion) following the SS block. Each PRACH signal is transmitted on a different beam and includes a random access (e.g. RACH) preamble. The preamble for each PRACH signal may be the same or different. The base station receives one or more of the PRACH signals. The RACH occasion and optionally the RACH preamble identify to the base station which SS block was the preferred SS block received at the UE” [0054] and also [0095]).

Regarding claim 19
Kim, as modified by Narashima, previously discloses the method of claim 1, 
Kim further discloses further comprising receiving an indication of the signature space (i.e. PRACH configuration) of the first SSB having groups of signatures, wherein each group corresponds to indicating one of the multiple SSBs as the preferred SSB (“If a UE obtains PRACH configuration information corresponding to all best N beam indices (e.g., SS block indices), the UE may transmit a PRACH for each of a plurality of preferred PRACH configurations.  In addition, an eNB may transmit a RAR for each beam index.  In other words, the UE may separately perform a RACH procure per beam index (e.g., SS block index).” [0190] and furthermore “the PRACH resources may be separately configured per beam index or SS block index, and the information included in the PRACH configuration may be independently configured per beam index or SS block.” [0183].

Regarding claim 20
Kim, as modified by Narashima, previously discloses the method of claim 19, 
Kim further discloses wherein the signature space is dynamically indicated in periodically received system information (“The PRACH configuration information may be included in the SIB (i.e., SI).  The information on the time-frequency resources that can be used for the SIB and paging transmission may be independently signaled per beam direction (for example, per beam index).” [0156] and furthermore “An SIB carries the PRACH configuration: An SIB containing the PRACH configuration as the main information may be transmitted in the same symbol and direction as those of the PSS/SSS (that is, with the same beam index as that of the PSS/SSS).” [0186]).

Regarding claim 21 (Currently Amended)
Kim discloses a method for wireless communication (“a method for receiving a random access channel signal by a base station (BS).  the method comprises: transmitting a plurality of synchronization signals over a cell; and receiving a random access channel of a user equipment (UE) on the cell.  The plurality of synchronization signals may be respectively related to a plurality of random access channel configurations.  The random access channel of the UE may be received using one among the plurality of random access channel configurations.” [0014]), comprising:
transmitting multiple synchronization signal block (SSB) signals (step S1110 in Fig. 11; “When the UE performs the RACH procedure based on the out-of-date SIB, RACH resources available for the UE can be determined in advance (S1110).  For example, the system may designate specific time/frequency or time/frequency/preambles for an SI request in advance.  In particular, (in frequency band of 6 GHz or lower) RACH resources for an SI request may be shared by all UEs in a cell.  When beamforming is applied in frequency band of 6 GHz or higher, RACH resources for an SI request may be designated per beam direction, that is, per SS block.” [0161]), wherein the multiple SSB signals are each beamformed based on a different directional beam (“FIG. 12 illustrates an example where an SS is transmitted per beam direction on a cell or carrier.  Although FIG. 12 shows that SS blocks, and more particular, a plurality of SS blocks for multiple beams are consecutively transmitted, SS blocks for a set of beams may not be consecutively transmitted on a corresponding cell/carrier as shown in FIG. 10(a).” [0163]);
receiving, from a device (i.e. “UE” in Fig. 11) and based on a signature (i.e. PRACH) of a first SSB of the multiple SSB signals (“A UE may select a plurality of beam indices/directions for the beam direction that is preferred by the UE or has the best reception quality and obtain PRACH configuration information per beam index or beam direction.  That is, an eNB may transmit the PRACH configuration information per beam index.  In a multi-beam environment, a plurality of SS blocks may be defined.  Each of the plurality of SS blocks may be transmitted in its unique DL transmission beam direction.  In addition, RACH resources may be configured per SS direction. The UE may receive signals/channels in SS blocks and select an SS block index with the best reception quality.  Moreover, the UE may transmit a PRACH preamble by selecting the RACH resources associated with the corresponding SS block index.  In this case, the UE may select one or more SS block indices and attempt the PRACH preamble transmission on RACH resources associated with each of the SS blocks.” [0188]), a random access message including a random access preamble (i.e. PRACH preamble) associated with the first SSB over random access resources (i.e. “time-frequency RACH resources”) associated with the first SSB (“although the UE transmits a PRACH preamble on time-frequency RACH resources shared by a plurality of SS block indices, the UE may inform the network of its preferred specific SS block index because the PRACH preamble is related to the specific SS block index.  PRACH resource configuration information includes a time-frequency resource region that can be used by a UE for PRACH transmission, a PRACH transmission preamble index, preamble transmission power, RA-RNTI information used for PRACH transmission.” [0183]; [0188]);
wherein the random access message includes an indicator (e.g. “beam index or SS block index”) of a selection of the first SSB and a preferred SSB of the multiple SSB signals (step 1130 in Fig. 11; “the UE performs PRACH transmission using corresponding RACH resources (S1130)” [0161]) that is different than the first SSB (“a UE may transmit a PRACH on a PRACH resource corresponding to a random beam index (e.g., SS block index) among best N beam directions suitable for the corresponding UE but use RA-RNTI corresponding to another beam index.  ” [0192]); and
determining, based on the random access message, the first SSB and the preferred SSB (“the UE may select a plurality of optimal beam indices or SS block indices where the received signal quality is higher than a predetermined threshold and report to the network the selected DL beam directions and information on the DL received signal quality per beam direction. Specifically, the UE may report the information when transmitting RACH Msg3 or transmitting UL data thereafter.” [0176]),
wherein a signature space of the first SSB includes multiple groups of signatures (“A UE may select a plurality of beam indices/directions for the beam direction that is preferred by the UE or has the best reception quality and obtain PRACH configuration information per beam index or beam direction (i.e. multiple signatures).  That is, an eNB may transmit the PRACH configuration information per beam index.” [0188]), each signature in the signature space (i.e. PRACH configuration with corresponding SS block index) indicating a random access preamble and random access resources (i.e. “RACH resources”) for indicating a selection for using the first SSB (“In a multi-beam environment, a plurality of SS blocks may be defined.  Each of the plurality of SS blocks may be transmitted in its unique DL transmission beam direction.  In addition, RACH resources may be configured per SS direction. The UE may receive signals/channels in SS blocks and select an SS block index with the best reception quality.  Moreover, the UE may transmit a PRACH preamble by selecting the RACH resources associated with the corresponding SS block index.  In this case, the UE may select one or more SS block indices and attempt the PRACH preamble transmission on RACH resources associated with each of the SS blocks.” [0188]), 
wherein each group of signatures is further associated with indicating a preference for using a different preferred SSB (“A UE attempts PRACH transmission preferentially for the most preferred beam index (e.g., SS block index) among preferred best N beam indices (e.g., SS block indices).  That is, the UE transmits a PRACH on a PRACH resource corresponding to the best beam index.” [0189]; [0168]) that is different from the first SSB (“a UE may transmit a PRACH on a PRACH resource corresponding to a random beam index (e.g., SS block index) among best N beam directions suitable for the corresponding UE but use RA-RNTI corresponding to another beam index.” [0192]), and wherein determining the preferred SSB includes determining to which group of the multiple groups of signatures the signature belongs (“When a UE successfully detects PSS/SSS and selects best N beams, the UE needs to obtain information on PRACH resources per beam index or SS block index.  Basically, PRACH resources means time-frequency resources used by a UE to transmit a PRACH, and information on PRACH sequences, root sequences, PRACH transmission power, maximum retransmission number, repetition number, etc. may be further included.  For example, the UE may inform the network of its preference for a specific SS block index using the time-frequency resources used by the UE for PRACH preamble transmission and a PRACH preamble index used by the UE.” [0180]).
Kim teaches the PRACH transmission is used to identify a first SSB (i.e. “random beam index (e.g., SS block index)”) and also to identify the preferred SSB (“A UE attempts PRACH transmission preferentially for the most preferred beam index (e.g., SS block index)” but Kim does not specifically teach such that selection of the signature indicates both of the selection for using the first SSB and the preference for using the different preferred SSB, for subsequent communications.
In an analogous art, Narasimha discloses such that selection of the signature (i.e. “PRACH”) indicates both of the selection for using the first SSB (i.e. “one or more SS blocks”) and the preference for using the different preferred SSB (i.e. “determines a preferred block”), for subsequent communications (“A UE detects a one or more SS blocks and determines a preferred SS block. The UE transmits multiple random access signals such as multiple physical random access channel (PRACH) signals in a random access resource (e.g., RACH occasion) following the SS block. Each PRACH signal is transmitted on a different beam and includes a random access (e.g. RACH) preamble. The preamble for each PRACH signal may be the same or different. The base station receives one or more of the PRACH signals. The RACH occasion and optionally the RACH preamble identify to the base station which SS block was the preferred SS block received at the UE (i.e. both the selection for using the first SSB and the preference for using the different preferred SSB are determined by the RACH occasion and/or RACH preamble.) [0054] and also [0095]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting/receiving random access channel signal to include Narasimha’s method for random access, in order to select an appropriate received beam to receive downlink information transmitted by the network side device (Narashima [0029]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Narasimha’s method for random access into Kim’s method for transmitting/receiving random access channel signal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 27
The method of claim 21, further comprising transmitting, to the device, an indication of a signature space of the first SSB having groups of signatures, wherein each group corresponds to indicating one of the multiple SSBs as the preferred SSB.
The scope and subject matter of method claim 27 is similar to the scope and subject matter of the corresponding method claimed in claim 19. Therefore method claim 27 corresponds to method claim 19 and is rejected for the same reasons of anticipation as used in claim 19 rejection above.

Regarding claim 28
The method of claim 27, wherein the signature space is dynamically indicated in periodically transmitted system information.
The scope and subject matter of method claim 28 is similar to the scope and subject matter of the corresponding method claimed in claim 20. Therefore method claim 28 corresponds to method claim 20 and is rejected for the same reasons of anticipation as used in claim 20 rejection above.

Regarding claim 29 (Currently Amended)
Kim discloses an apparatus for wireless communication (“user equipment (UE)” [0015]), comprising:
a transceiver (“a radio frequency (RF) unit” [0015]);
a memory (“memory 22” in Fig. 15; [0271]) configured to store instructions; and
one or more processors (“processor” [0015]) communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to:
receive multiple synchronization signal block (SSB) signals from a base station, wherein the multiple SSB signals are each beamformed based on a different directional beam;
select a signature from a signature space of a first SSB of the multiple SSB signals, wherein the signature indicates a random access preamble and random access resources associated with the first SSB, wherein the signature space of the first SSB includes multiple groups of signatures, each signature in the signature space indicating a random access preamble and random access resources for indicating a selection for using the first SSB, wherein each group of signatures of the multiple groups of signatures is further associated with indicating a preference for using a different preferred SSB that is different from the first SSB, such that selection of the signature indicates both of the selection for using the first SSB and the preference for using a different preferred SSB, for subsequent communications; and
transmit, based on the signature, a random access message including the random access preamble to the base station over the random access resources associated with the first SSB.
The scope and subject matter of apparatus claim 29 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 29 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 39
The apparatus of claim 29, wherein the one or more processors are further configured to receive an indication of the signature space of the first SSB having groups of signatures, wherein each group corresponds to indicating one of the multiple SSBs as the preferred SSB, wherein the signature space is dynamically indicated in periodically received system information.
The scope and subject matter of apparatus claim 39 is drawn to the apparatus of using the corresponding method claimed in claims 19 and 20. Therefore apparatus claim 39 corresponds to method claims 19 and 20 and is rejected for the same reasons of anticipation as used in claims 19 and 20 rejections above.

Regarding claim 40 (Currently Amended)
 	Kim discloses an apparatus for wireless communication (“base station (BS)” [0016]), comprising: 
a transceiver (“a radio frequency (RF) unit” [0016]);
a memory (“memory 12” in Fig. 15; [0271]) configured to store instructions; and
one or more processors (“processor” [0016]) communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to:
transmit multiple synchronization signal block (SSB) signals, wherein the multiple SSB signals are each beamformed based on a different directional beam;
receive, from a device and based on a signature of a first SSB of the multiple SSB signals, a random access message including a random access preamble associated with the first SSB over random access resources associated with the first SSB, wherein the random access message includes an indicator of a selection of the first SSB and a preferred SSB of the multiple SSB signals that is different than the first SSB; and 
determine, based on the random access message, the first SSB and the preferred SSB, wherein a signature space of the first SSB includes multiple groups of signatures, each signature in the signature space indicating a random access preamble and random access resources for indicating a selection for using the first SSB, wherein each group of signatures is further associated with indicating a preference for using a different preferred SSB that is different from the first SSB, such that selection of the signature indicates both of the selection for using the first SSB and the preference for using the different preferred SSB, and wherein determining the preferred SSB includes determining to which group of the multiple groups of signatures the signature belongs.
The scope and subject matter of apparatus claim 40 is drawn to the apparatus of using the corresponding method claimed in claim 21. Therefore apparatus claim 40 corresponds to method claim 21 and is rejected for the same reasons of anticipation as used in claim 21 rejection above.

Regarding claim 44
The apparatus of claim 40, wherein the one or more processors are configured to transmit, to the device, an indication of a signature space of the first SSB having groups of signatures, wherein each group corresponds to indicating one of the multiple SSBs as the preferred SSB, wherein the signature space is dynamically indicated in periodically transmitted system information.
The scope and subject matter of apparatus claim 44 is drawn to the apparatus of using the corresponding method claimed in claims 27 and 28. Therefore apparatus claim 44 corresponds to method claims 27 and 28 and is rejected for the same reasons of anticipation as used in claims 27 and 28 rejections above.

Claims 5, 8, 11-14, 24, 34-36, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Narashima, and further in view of Xu et al. US Pub 2020/0220605 (hereinafter “Xu”). 
Regarding claim 5
Kim, as modified by Narashima, previously discloses the method of claim 1, 
Kim further discloses receiving, from the base station (i.e. “eNB” in Fig. 11) and in response to the random access message (step S1130 in Fig. 11; [0161]), a second random access message (step S1150 in Fig. 11; [0161]), but Kim and Narashima do not specifically teach wherein the second random access message is beamformed to indicate a quasi-colocation with the preferred SSB.
In an analogous art, Xu discloses receiving, from the base station and in response to the random access message (i.e. step S701 in Fig. 7; “in step S701, a UE transmits information about N candidate transmitted beams to a base station.” [0099]) , a second random access message (i.e. step S703 in Fig. 7; “in step S703, the base station determines a TCI state based on the selected transmitted beam and transmits the TCI state to the UE.” [0099]), wherein the second random access message (i.e. TCI state) is beamformed (“Next, in step S704, the UE determines a received beam for receiving the downlink information based on the received TCI state.  Therefore, the UE may determine an appropriate received beam based on the transmitted beam selected by the base station.” [0099]) to indicate a quasi-colocation with the preferred SSB (“In FIG. 4, QCL (Quasi Co-Location) represents that a relationship between a synchronization signal in a SSB and downlink information (for example, CSI-RS) transmitted by a transmitted beam in a space range of beams for transmitting a SSB is a quasi co-location relation, that is, a user equipment may adopt the same received beam to receive beams for transmitting the SSB and transmitted beams for transmitting downlink information within a space range of the beams.  That is, the TCI may be used for representing that there is a QCL relationship between the synchronization signal in the SSB and the downlink information (for example, CSI-RS) transmitted by the transmitted beams.  Further, a QCL type shown in FIG. 4 represents that the QCL type parameter is used for a time domain or a spatial domain.” [0079]; Fig. 4).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting/receiving random access channel signal, as modified by Narashima, to include Xu’s method for determining a Transmission Configuration Indication (TCI) state according to a selected transmitted beam, and transmit the TCI state to the user equipment, in order to select an appropriate received beam to receive downlink information transmitted by the network side device (Xu [0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Xu’s method for determining a Transmission Configuration Indication (TCI) state into Kim’s method for transmitting/receiving random access channel signal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 8
Kim, as modified by Narashima, previously discloses the method of claim 1,
Kim further discloses receiving, from the base station (i.e. “eNB” in Fig. 11) and in response to the random access message (step S1130 in Fig. 11; [0161]), a second random access message (step S1150 in Fig. 11; [0161]), but Kim and Narashima do not specifically teach wherein the second random access message is beamformed to indicate a quasi-colocation with the first SSB.
In an analogous art, Xu discloses receiving, from the base station and in response to the random access message (i.e. step S701 in Fig. 7; “in step S701, a UE transmits information about N candidate transmitted beams to a base station.” [0099]), a second random access message (i.e. step S703 in Fig. 7; “in step S703, the base station determines a TCI state based on the selected transmitted beam and transmits the TCI state to the UE.” [0099]), wherein the second random access message (i.e. TCI state) is beamformed (“Next, in step S704, the UE determines a received beam for receiving the downlink information based on the received TCI state.  Therefore, the UE may determine an appropriate received beam based on the transmitted beam selected by the base station.” [0099]) to indicate a quasi-colocation with the first SSB (“In FIG. 4, QCL (Quasi Co-Location) represents that a relationship between a synchronization signal in a SSB and downlink information (for example, CSI-RS) transmitted by a transmitted beam in a space range of beams for transmitting a SSB is a quasi co-location relation, that is, a user equipment may adopt the same received beam to receive beams for transmitting the SSB and transmitted beams for transmitting downlink information within a space range of the beams.  That is, the TCI may be used for representing that there is a QCL relationship between the synchronization signal in the SSB and the downlink information (for example, CSI-RS) transmitted by the transmitted beams.  Further, a QCL type shown in FIG. 4 represents that the QCL type parameter is used for a time domain or a spatial domain.” [0079]; Fig. 4).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting/receiving random access channel signal, as modified by Narashima, to include Xu’s method for determining a Transmission Configuration Indication (TCI) state according to a selected transmitted beam, and transmit the TCI state to the user equipment, in order to select an appropriate received beam to receive downlink information transmitted by the network side device (Xu [0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Xu’s method for determining a Transmission Configuration Indication (TCI) state into Kim’s method for transmitting/receiving random access channel signal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11
Kim, as modified by Narashima and Xu, previously discloses the method of claim 8, 
Xu further discloses further comprising transmitting, to the base station and in response to the second random access message (i.e. step S701 in Fig. 7; “in step S701, a UE transmits information about N candidate transmitted beams to a base station.” [0099]), a third random access message (“Next, in step S1620, a received beam for receiving downlink information from the network side device is determined based on the TCI state. In an embodiment, the method further includes: transmitting, to the network side device, information about N candidate transmitted beams for selecting, by the network side device, a transmitted beam for transmitting downlink information to the electronic equipment 600 from the N candidate transmitted beams, and determine the TCI state based on the selected transmitted beam, where N is an integer greater than 1.” [0165-0166]; Fig. 16), wherein the third random access message is beamformed to indicate a preferred quasi-colocation with the preferred SSB (“In FIG. 4, QCL (Quasi Co-Location) represents that a relationship between a synchronization signal in a SSB and downlink information (for example, CSI-RS) transmitted by a transmitted beam in a space range of beams for transmitting a SSB is a quasi co-location relation, that is, a user equipment may adopt the same received beam to receive beams for transmitting the SSB and transmitted beams for transmitting downlink information within a space range of the beams.  That is, the TCI may be used for representing that there is a QCL relationship between the synchronization signal in the SSB and the downlink information (for example, CSI-RS) transmitted by the transmitted beams.  Further, a QCL type shown in FIG. 4 represents that the QCL type parameter is used for a time domain or a spatial domain.” [0079]; Fig. 4).

Regarding claim 12
Kim, as modified by Narashima and Xu, previously discloses the method of claim 11, 
Xu further discloses further comprising determining to beamform the third random access message to indicate the preferred quasi-colocation with the preferred SSB based at least in part on an indication (e.g. “CSI-RS”) of the preferred SSB in the second random access message (“In FIG. 4, QCL (Quasi Co-Location) represents that a relationship between a synchronization signal in a SSB and downlink information (for example, CSI-RS) transmitted by a transmitted beam in a space range of beams for transmitting a SSB is a quasi co-location relation, that is, a user equipment may adopt the same received beam to receive beams for transmitting the SSB and transmitted beams for transmitting downlink information within a space range of the beams.  That is, the TCI may be used for representing that there is a QCL relationship between the synchronization signal in the SSB and the downlink information (for example, CSI-RS) transmitted by the transmitted beams.  Further, a QCL type shown in FIG. 4 represents that the QCL type parameter is used for a time domain or a spatial domain.” [0079]; Fig. 4).

Regarding claim 13
Kim, as modified by Narashima and Xu, previously discloses the method of claim 11, 
Xu further discloses further comprising receiving, from the base station and in response to the third random access message, a fourth random access message (“after an initial access is completed, receiving from the network side device the mapping relation between the TCI state and the beam for transmitting the SSB.” [0179]), wherein the fourth random access message is beamformed to indicate the preferred quasi-colocation with the preferred SSB (“In FIG. 4, QCL (Quasi Co-Location) represents that a relationship between a synchronization signal in a SSB and downlink information (for example, CSI-RS) transmitted by a transmitted beam in a space range of beams for transmitting a SSB is a quasi co-location relation, that is, a user equipment may adopt the same received beam to receive beams for transmitting the SSB and transmitted beams for transmitting downlink information within a space range of the beams.  That is, the TCI may be used for representing that there is a QCL relationship between the synchronization signal in the SSB and the downlink information (for example, CSI-RS) transmitted by the transmitted beams.  Further, a QCL type shown in FIG. 4 represents that the QCL type parameter is used for a time domain or a spatial domain.” [0079]; Fig. 4).

Regarding claim 14
Kim, as modified by Narashima, previously discloses the method of claim 1, 
Kim and Narashima do not specifically teach further comprising receiving, from the base station and in response to the random access message, a second random access message, wherein the second random access message indicates, in a payload, a quasi-colocation with the preferred SSB.
In an analogous art, Xu discloses receiving, from the base station and in response to the random access message (i.e. step S701 in Fig. 7; “in step S701, a UE transmits information about N candidate transmitted beams to a base station.” [0099]), a second random access message (i.e. step S703 in Fig. 7; “in step S703, the base station determines a TCI state based on the selected transmitted beam and transmits the TCI state to the UE.” [0099]), wherein the second random access message indicates, in a payload (e.g. “the downlink information (for example, CSI-RS)”), a quasi-colocation with the preferred SSB (“In FIG. 4, QCL (Quasi Co-Location) represents that a relationship between a synchronization signal in a SSB and downlink information (for example, CSI-RS) transmitted by a transmitted beam in a space range of beams for transmitting a SSB is a quasi co-location relation, that is, a user equipment may adopt the same received beam to receive beams for transmitting the SSB and transmitted beams for transmitting downlink information within a space range of the beams.  That is, the TCI may be used for representing that there is a QCL relationship between the synchronization signal in the SSB and the downlink information (for example, CSI-RS) transmitted by the transmitted beams.  Further, a QCL type shown in FIG. 4 represents that the QCL type parameter is used for a time domain or a spatial domain.” [0079]; Fig. 4).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting/receiving random access channel signal, as modified by Narashima, to include Xu’s method for determining a Transmission Configuration Indication (TCI) state according to a selected transmitted beam, and transmit the TCI state to the user equipment, in order to select an appropriate received beam to receive downlink information transmitted by the network side device (Xu [0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Xu’s method for determining a Transmission Configuration Indication (TCI) state into Kim’s method for transmitting/receiving random access channel signal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 24
The method of claim 21, further comprising transmitting, to the device and in response to the random access message, a second random access message, wherein the second random access message is beamformed to indicate a quasi-colocation with the preferred SSB, wherein transmitting the second random access message is based on one of a first preamble index associated with the first SSB or a second preamble index associated with the preferred SSB to indicate a quasi-colocation with the preferred SSB.
The scope and subject matter of method claim 24 is similar to the scope and subject matter of the corresponding method claimed in claim 5. Therefore method claim 24 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 34
The apparatus of claim 29, wherein the one or more processors are further configured to receive, from the base station and in response to the random access message, a second random access message, wherein the second random access message is beamformed to indicate a quasi-colocation with the first SSB.
The scope and subject matter of apparatus claim 34 is drawn to the apparatus of using the corresponding method claimed in claim 8. Therefore apparatus claim 34 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 35
The apparatus of claim 34, wherein the one or more processors are configured to transmit, to the base station and in response to the second random access message, a third random access message, wherein the third random access message is beamformed to indicate a preferred quasi-colocation with the preferred SSB.
The scope and subject matter of apparatus claim 35 is drawn to the apparatus of using the corresponding method claimed in claim 11. Therefore apparatus claim 35 corresponds to method claim 11 and is rejected for the same reasons of obviousness as used in claim 11 rejection above.

Regarding claim 36
The apparatus of claim 35, wherein the one or more processors are further configured to receive, from the base station and in response to the third random access message, a fourth random access message, wherein the fourth random access message is beamformed to indicate the preferred quasi-colocation with the preferred SSB.
The scope and subject matter of apparatus claim 36 is drawn to the apparatus of using the corresponding method claimed in claim 13. Therefore apparatus claim 36 corresponds to method claim 13 and is rejected for the same reasons of obviousness as used in claim 13 rejection above.

Regarding claim 43
The apparatus of claim 40, wherein the one or more processors are configured to transmit, to the device and in response to the random access message, a second random access message, wherein the second random access message is beamformed to indicate a quasi-colocation with the preferred SSB, wherein transmitting the second random access message is based on one of a first preamble index associated with the first SSB or a second preamble index associated with the preferred SSB to indicate a quasi-colocation with one of the preferred SSB or the first SSB.
The scope and subject matter of apparatus claim 43 is drawn to the apparatus of using the corresponding method claimed in claim 24. Therefore apparatus claim 43 corresponds to method claim 24 and is rejected for the same reasons of obviousness as used in claim 24 rejection above.

Claims 6, 7, 9, 10, 25, 26, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Narashima and Xu, and further in view of Sahlin et al. US Pub 2020/0288503 (hereinafter “Sahlin”). 
Regarding claim 6
Kim, as modified by Narashima and Xu, previously discloses the method of claim 5, further comprising:
Kim, Narashima, and Xu do not specifically teach monitoring for the second random access message based on a first preamble index associated with the first SSB and a second preamble index associated with the preferred SSB; and determining that the second random access message indicates the quasi-colocation with the preferred SSB based at least in part on whether the second random access message is received based on the first preamble index or the second preamble index.
In an analogous art, Sahlin discloses monitoring for the second random access message (i.e. RAR) based on a first preamble index associated with the first SSB (“a method for RAR reception at a wireless device comprises receiving SSB-RAR mapping configuration information, receiving one or more SSBs from a network, determining a preferred SSB based on SSB reception, determining a PRACH resource based on the configuration information, transmitting a PRACH preamble using the PRACH resource, applying a RAR receiver configuration based on the configuration information, and receiving RAR using the RAR receiver configuration.” [0045]) and a second preamble index associated with the preferred SSB (“A technical advantage of some embodiments includes enabling the network node (e.g., gNB) to transmit the RAR in another beam than the related SSB, and it allows the network to define the gNB behavior for the case of many-to-one associations between SSB and PRACH preamble indices.” [0047]); and
determining that the second random access message indicates the quasi-colocation with the preferred SSB based at least in part on whether the second random access message is received based on the first preamble index or the second preamble index (“If a one-to-one association exists between SSB and PRACH preamble indices (see "no" side of FIG. 7), the UE may assume that the RAR is spatially QCL with the selected SSB as in FIG. 6.” [0077] and furthermore “If not configuring the cell with a many-to-one association between SSB and PRACH preamble indices (see "no" side of FIG. 8), the gNB should transmit the RAR as QCL with the SSB selected by the UE, where the selected SSB index is indicated by PRACH preamble from the UE.” [0079]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting/receiving random access channel signal, as modified by Narashima and Xu, to include Sahlin’s random access procedure, in order to efficiently perform beam selection prior to initiating random access procedure (Sahlin [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Sahlin’s random access procedure into Kim’s method for transmitting/receiving random access channel signal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 7
Kim, as modified by Narashima and Xu, previously discloses the method of claim 5, further comprising:
Kim, Narashima, and Xu do not specifically teach monitoring for the second random access message based on a first random access radio network temporary identifier (RA-RNTI) associated with the first SSB and a second RA-RNTI associated with the first SSB and the preferred SSB; and determining that the second random access message indicates the quasi-colocation with the preferred SSB based at least in part on whether the second random access message is received based on the first RA-RNTI or the second RA-RNTI.
In an analogous art, Sahlin discloses monitoring for the second random access message based on a first random access radio network temporary identifier (RA-RNTI) associated with the first SSB and a second RA-RNTI associated with the first SSB and the preferred SSB (“The UE monitors RAR for a RAR transmitted with an RA-RNTI with the RACH group index in which the detected SSB is included.” [0373-0376] and furthermore “If we define an index for each such group of SSBs, associated to the same set of RACH preambles, as an "RACH_group_index", then we can include that association group index into the RA-RNTI.” [0371]); and
determining that the second random access message indicates the quasi-colocation with the preferred SSB (“The following points regarding the RACH procedure are considered: QCL assumptions; SSB and RAR, SSB and PRACH; Contents of RAR; Sizes of RAPID, TA, UL grant, and TC-RNTI; RA-RNTI; Msg3, Msg4; PRACH preamble power ramping procedure.” [0292-0299]) based at least in part on whether the second random access message is received based on the first RA-RNTI or the second RA-RNTI (“In order to enable the SSB-based additional sync provision mechanism, the relevant QCL relationships and/or the use of off-grid SSBs must be signaled to the UE in order for the UE to configure system access, paging, or measurement signal reception with proper SSB reference and QCL assumptions.  For RAR, the suitable UE receiver configuration with regard to SSB QCL relations can be indicated in RMSI.  SIB1 thus configures the UE to use appropriate (QCL) SSB instances for relevant PDCCH/PDSCH reception.” [0320-0321]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting/receiving random access channel signal, as modified by Narashima and Xu, to include Sahlin’s random access procedure, in order to efficiently perform beam selection prior to initiating random access procedure (Sahlin [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Sahlin’s random access procedure into Kim’s method for transmitting/receiving random access channel signal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9
Kim, as modified by Narashima and Xu, previously discloses the method of claim 8, further comprising:
Kim, Narashima, and Xu do not specifically teach monitoring for the second random access message based on a first preamble index associated with the first SSB and a second preamble index associated with the preferred SSB; and determining that the second random access message indicates the quasi-colocation with the first SSB based at least in part on whether the second random access message is received based on the first preamble index or the second preamble index.
In an analogous art, Sahlin discloses monitoring for the second random access message (i.e. RAR) based on a first preamble index associated with the first SSB (“a method for RAR reception at a wireless device comprises receiving SSB-RAR mapping configuration information, receiving one or more SSBs from a network, determining a preferred SSB based on SSB reception, determining a PRACH resource based on the configuration information, transmitting a PRACH preamble using the PRACH resource, applying a RAR receiver configuration based on the configuration information, and receiving RAR using the RAR receiver configuration.” [0045]) and a second preamble index associated with the preferred SSB (“A technical advantage of some embodiments includes enabling the network node (e.g., gNB) to transmit the RAR in another beam than the related SSB, and it allows the network to define the gNB behavior for the case of many-to-one associations between SSB and PRACH preamble indices.” [0047]); and
determining that the second random access message indicates the quasi-colocation with the first SSB based at least in part on whether the second random access message is received based on the first preamble index or the second preamble index (“If a one-to-one association exists between SSB and PRACH preamble indices (see "no" side of FIG. 7), the UE may assume that the RAR is spatially QCL with the selected SSB as in FIG. 6.” [0077] and furthermore “If not configuring the cell with a many-to-one association between SSB and PRACH preamble indices (see "no" side of FIG. 8), the gNB should transmit the RAR as QCL with the SSB selected by the UE, where the selected SSB index is indicated by PRACH preamble from the UE.” [0079]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting/receiving random access channel signal, as modified by Narashima and Xu, to include Sahlin’s random access procedure, in order to efficiently perform beam selection prior to initiating random access procedure (Sahlin [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Sahlin’s random access procedure into Kim’s method for transmitting/receiving random access channel signal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 10
Kim, as modified by Narashima and Xu, previously discloses the method of claim 8, further comprising:
Kim, Narashima, and Xu do not specifically teach monitoring for the second random access message based on a first random access radio network temporary identifier (RA-RNTI) associated with the first SSB and a second RA-RNTI associated with the first SSB and the preferred SSB; and determining that the second random access message indicates the quasi-colocation with the first SSB based at least in part on whether the second random access message is received based on the first RA-RNTI or the second RA-RNTI.
In an analogous art, Sahlin discloses monitoring for the second random access message based on a first random access radio network temporary identifier (RA-RNTI) associated with the first SSB and a second RA-RNTI associated with the first SSB and the preferred SSB (“The SSBs which are associated with the same set of RACH preambles are then labeled with the same "RACH_group_index".  The UE monitors RAR for a RAR transmitted with an RA-RNTI with the RACH group index in which the detected SSB is included.” [0373]); and
determining that the second random access message indicates the quasi-colocation with the first SSB based at least in part on whether the second random access message is received based on the first RA-RNTI or the second RA-RNTI (“If a one-to-one association exists between SSB and PRACH preamble indices (see "no" side of FIG. 7), the UE may assume that the RAR is spatially QCL with the selected SSB as in FIG. 6.” [0077] and furthermore “If not configuring the cell with a many-to-one association between SSB and PRACH preamble indices (see "no" side of FIG. 8), the gNB should transmit the RAR as QCL with the SSB selected by the UE, where the selected SSB index is indicated by PRACH preamble from the UE.” [0079]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting/receiving random access channel signal, as modified by Narashima and Xu, to include Sahlin’s random access procedure, in order to efficiently perform beam selection prior to initiating random access procedure (Sahlin [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Sahlin’s random access procedure into Kim’s method for transmitting/receiving random access channel signal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 25
The method of claim 21, further comprising transmitting, to the device and in response to the random access message, a second random access message, wherein the second random access message is beamformed to indicate a quasi-colocation with the first SSB, wherein transmitting the second random access message is based on one of a first preamble index associated with the first SSB or a second preamble index associated with the preferred SSB to indicate a quasi-colocation with the first SSB.
The scope and subject matter of method claim 25 is similar to the scope and subject matter of the corresponding method claimed in claim 6. Therefore method claim 25 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 26
The method of claim 25, further comprising receiving, from the device and in response to the second random access message, a third random access message, wherein the third random access message is beamformed to indicate a preferred quasi-colocation with the preferred SSB.
The scope and subject matter of method claim 26 is similar to the scope and subject matter of the corresponding method claimed in claim 11. Therefore method claim 26 corresponds to method claim 11 and is rejected for the same reasons of obviousness as used in claim 11 rejection above.

Regarding claim 32
The apparatus of claim 29, wherein the one or more processors are further configured to:
monitor for a second random access message based on a first preamble index associated with the first SSB and a second preamble index associated with the preferred SSB;
receive, from the base station and in response to the random access message, the second random access message, wherein the second random access message is beamformed to indicate a quasi-colocation with the preferred SSB; and
determine that the second random access message indicates the quasi-colocation with the preferred SSB based at least in part on whether the second random access message is received based on the first preamble index or the second preamble index.
The scope and subject matter of apparatus claim 32 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 32 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 33
The apparatus of claim 29, wherein the one or more processors are further configured to:
monitor for a second random access message based on a first random access radio network temporary identifier (RA-RNTI) associated with the first SSB and a second RA-RNTI associated with the first SSB and the preferred SSB;
receive, from the base station and in response to the random access message, the second random access message, wherein the second random access message is beamformed to indicate a quasi-colocation with the preferred SSB; and
determine that the second random access message indicates the quasi-colocation with the preferred SSB based at least in part on whether the second random access message is received based on the first RA-RNTI or the second RA-RNTI.
The scope and subject matter of apparatus claim 33 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 33 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Claims 16-18, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Narashima, and further in view of Sahlin et al. US Pub 2020/0288503 (hereinafter “Sahlin”). 
Regarding claim 16
Kim, as modified by Narashima, previously discloses the method of claim 1, 
Kim and Narashima do not specifically teach further comprising determining to select the signature of the signature space of the first SSB and to indicate the preferred SSB based at least in part on at least one of determining that a reference signal power of the preferred SSB signal is within a threshold power of the first SSB signal, determining that the reference signal power of the preferred SSB signal is at least a threshold higher than the first SSB signal.
In an analogous art, Sahlin discloses the use of a reference signal power of the preferred SSB signal and a choice of a power threshold (“One remaining issue is the choice of the threshold and the maximum number of reception attempts if the threshold is not reached by the SSBs received so far.  It has been agreed that the threshold for SSB link quality acceptance for PRACH transmission should be configurable by the network.  In order to ensure power-efficient operation, the UE continues detecting and measuring SSBs until an SSB satisfying the threshold is found.” [0520] and furthermore “For each SSB (and the associated set of preambles), the UE should base the PRACH preamble TX power on the path loss derived from the RSRP estimate associated with that SSB.” [0524]). One skilled in the art can easily adapt Sahlin’s teaching on reference signal power and a power threshold for SSB to determine how to select the signature of the signature space of the first SSB and to indicate the preferred SSB based at least in part on at least one of determining that a reference signal power of the preferred SSB signal is within a threshold power of the first SSB signal, determining that the reference signal power of the preferred SSB signal is at least a threshold higher than the first SSB signal.
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting/receiving random access channel signal, as modified by Narashima, to include Sahlin’s random access procedure, in order to efficiently perform beam selection prior to initiating random access procedure (Sahlin [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Sahlin’s random access procedure into Kim’s method for transmitting/receiving random access channel signal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 17
Kim, as modified by Narashima, previously discloses the method of claim 1, 
Kim and Narashima do not specifically teach wherein transmitting the random access message is based on a transmit power that is a function of a reference signal power of the preferred SSB signal and the first SSB signal.
In an analogous art, Sahlin discloses wherein transmitting the random access message is based on a transmit power (“For each SSB (and the associated set of preambles), the UE should base the PRACH preamble TX power on the path loss derived from the RSRP estimate associated with that SSB.” [0524]) that is a function of a reference signal power of the preferred SSB signal and the first SSB signal (“In order to ensure power-efficient operation, the UE continues detecting and measuring SSBs until an SSB satisfying the threshold is found.  If no such SSB is found during the SSB repetition period of the network, the UE determines which of the detected SSB to respond to with PRACH.  This is subject to being able to close the link budget given the path loss associated with the SSB.  The typical choice would be to use the strongest detected SSB.” [0520]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting/receiving random access channel signal, as modified by Narashima, to include Sahlin’s random access procedure, in order to efficiently perform beam selection prior to initiating random access procedure (Sahlin [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Sahlin’s random access procedure into Kim’s method for transmitting/receiving random access channel signal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 18
Kim, as modified by Narashima, previously discloses the method of claim 1, 
Kim and Narashima do not specifically teach wherein including the indicator of the preferred SSB is based at least in part on determining that SSB request groups are enabled in remaining minimum system information (RMSI) signaling from the base station.
In an analogous art, Sahlin discloses wherein including the indicator of the preferred SSB is based at least in part on determining that SSB request groups are enabled in remaining minimum system information (RMSI) signaling from the base station (“For RAR, the suitable UE receiver configuration with regard to SSB QCL relations can be indicated in RMSI.  SIB1 thus configures the UE to use appropriate (QCL) SSB instances for relevant PDCCH/PDSCH reception.” [0321]; [0319]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting/receiving random access channel signal, as modified by Narashima, to include Sahlin’s random access procedure, in order to efficiently perform beam selection prior to initiating random access procedure (Sahlin [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Sahlin’s random access procedure into Kim’s method for transmitting/receiving random access channel signal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 37
The apparatus of claim 29, wherein the one or more processors are further configured to determine to select the signature of the signature space of the first SSB and to indicate the preferred SSB based at least in part on at least one of determining that a reference signal power of the preferred SSB signal is within a threshold power of the first SSB signal, determining that the reference signal power of the preferred SSB signal is at least a threshold higher than the first SSB signal.
The scope and subject matter of apparatus claim 37 is drawn to the apparatus of using the corresponding method claimed in claim 16. Therefore apparatus claim 37 corresponds to method claim 16 and is rejected for the same reasons of obviousness as used in claim 16 rejection above.

Regarding claim 38
The apparatus of claim 29, wherein including the indicator of the preferred SSB is based at least in part on determining that SSB request groups are enabled in remaining minimum system information (RMSI) signaling from the base station.
The scope and subject matter of apparatus claim 38 is drawn to the apparatus of using the corresponding method claimed in claim 18. Therefore apparatus claim 38 corresponds to method claim 18 and is rejected for the same reasons of obviousness as used in claim 18 rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411        

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411